         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  RAYMOND EDWARDS,

                                           Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE

                                                                                                       4:19-cv-323
                                           V.                                    CASE NUMBER:
                  CHATHAM COUNTY DETENTION
                  CENTER; CHATHAM COUNTY SHERIFF;
                  and A-Z PAVING,

                                          Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of the Court dated July 12, 2021, the Report and Recommendation of the

                    Magistrate Judge is adopted as the opinion of the Court. The Court dismisses all claims against

                    defendants Chatham County Detention Center and A-Z Paving. All claims having been dismissed,

                    this civil action stands closed.




           Approved by: ________________________________
                          _____________
                                     ________________
                                     __




           July 14, 2021                                                       John E. Triplett, Clerk of Court
           Date                                                                Clerk
                                                                               Cler
                                                                                  rk



                                                                               (By)
                                                                                By)) Deputy Clerk
                                                                               (B           Cler
                                                                                              errrkk
                                                                                              e
GAS Rev 10/2020
